Citation Nr: 1002687	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  That decision granted service connection 
for PTSD, and assigned a disability rating of 30 percent, 
effective from July 21, 2005.  The appellant appealed that 
decision, and the case was referred to the Board for 
appellate review.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing conducted in September 
2009.  A copy of the hearing transcript is of record and has 
been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is necessary in this case to obtain certain 
specifically-identified VA treatment records and to obtain 
another VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim, and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).


The Veteran testified at his video conference hearing in 
September 2009 that he was being afforded individual VA 
therapy with a psychologist every four weeks.  See page 15 of 
hearing transcript (transcript).  The record was held open 
for 30 days to enable the Veteran's representative to contact 
the RO in an effort to associate with the record current VA 
treatment records from the VA Medical Center (VAMC) in Iowa 
City, dated since April 2009.  See page 16 of transcript.  No 
such records are shown to have been associated with the 
claims folder.  The Board also parenthetically observes that 
the most recent VA medical record on file is a May 2009 
psychiatric note from the VAMC in Iowa City (signed by a 
physicians assistant in June 2009).  Therefore, the RO should 
obtain and associate with the claims file any available VA 
treatment records from the VAMC in Iowa City dated from May 
2009 to the present.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The Board also notes that the Veteran was last afforded a VA 
examination for PTSD in February 2006.  This is almost four 
years ago.  In some instances, when a claimant asserts that 
the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

In this case, the Veteran testified at his September 2009 
hearing before the Board that he felt the severity of his 
PTSD had increased in the years that had elapsed since his 
last VA examination.  See page 19 of transcript.  
Specifically, he acknowledged that his level of depression 
had significantly increased.  See page 20 of transcript.  He 
added that co-existing with his wife was difficult.  See page 
4 of transcript.  The Veteran testified that while he was 
currently employed, in a position as a school custodian where 
he worked alone, he added that he had held 45 to 50 jobs 
since leaving the military.  See page seven of transcript.  


In light of the factors noted above, the Board concludes 
that, in this case, another VA examination is needed to 
render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.

The Board points out that where a veteran appeals the initial 
rating assigned for a disability, as is the case here, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned.  Fenderson v. West, 12 
Vet. App. at 126.  However, if later evidence indicates that 
the degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.  Thus, in this case, a more recent VA examination may 
provide additional evidence showing that a higher initial or 
staged rating is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised notice 
letter regarding the Veteran's claim for 
an increased disability rating for PTSD.  
In particular, the notice letter should 
describe the diagnostic criteria 
necessary to establish a higher 
disability rating for PTSD.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

2.  The RO should obtain and associate 
with the claims file all VA treatment 
records from the VAMC in Iowa City, 
dating from May 2009 to the present, and 
associate the records with the Veteran's 
claims files.  Efforts to obtain these 
records should only end if they do not 
exist or further efforts to obtain them 
would be futile.  38 C.F.R. § 
3.159(c)(2).  If the records are 
unavailable, the claims file must be 
properly documented as to the 
unavailability of these records.

3.  Once the records requested above have 
been obtained, the RO should schedule the 
Veteran for a VA examination to ascertain 
the current severity and manifestations 
of his service-connected PTSD.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the February 2006 VA 
examination report and the numerous VA 
psychiatric-based outpatient treatment 
records on file, and to comment on the 
current severity of the Veteran's 
service-connected disability.  The 
examiner should report all signs and 
symptoms necessary for rating the 
Veteran's service-connected PTSD under 
the applicable rating criteria.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), a 
copy of this REMAND and all pertinent 
records in the appellant's claims file, 
or in the alternative, the claims file 
itself, must be made available to the 
examiner for review.

4.  The Veteran is hereby notified that 
it is his responsibility to report for a 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).


In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other indicated development, have 
been conducted and completed in full.  If 
the response is deficient in any manner, 
the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues in light 
of all the evidence of record.  In so 
doing, the RO should also consider 
whether "staged" ratings are 
appropriate in light of Fenderson.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case that 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


